UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

David Starks-El, )
Plaintiff, §
v i civil Acri@n N@_ © 01 ~ q l ‘?
)
Barack Obama el al., g F l   D
Defendants. § JUN l 0 2009

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint, among other grounds, is frivolous or fails to state a claim upon
which relief can be granted).

Plaintiff, a Texas state prisoner, alleges that defendants are "subjecting [him] to the
deprivation of his ‘liberty’ in the collecting ofa monetary debt in reparations under [the
Constitution]." Compl. at 2. To the extent that plaintiff is challenging his sentence, he must
pursue such a claim in the sentencing court. In any event, the vague allegation fails to state a
claim upon which relief may be granted and is simply frivolous. See Brandon v. Dislrict of
Columbz`a Ba’. ofParole, 734 F.Zd 56, 59 (D.C. Cir. 1984) (friv0lous complaint lacks "an
arguable basis in law and fact"). A separate Order of dismissal accompanies this Memorandum

Opinion.

Date: June 2009 United a es District Judge

13